944 F.2d 900
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley Joseph CALLIS, Plaintiff-Appellant,v.BRUNSWICK COUNTY, VIRGINIA, Judge O'Hara, Larry Jones, W.Allan Sharrett, H. Lee Townsend, Defendants-Appellees.
No. 91-7646.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 20, 1991.Decided Sept. 30, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Robert G. Doumar, District Judge.  (AA-91-442-N)
Stanley Joseph Callis, appellant pro se.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Stanley Joseph Callis appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Callis v. Brunswick County, CA-91-442-N (E.D.Va. July 19, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.